MEMORANDUM OPINION
No. 04-04-00545-CR
Jorge E. BABAHONA,
a/k/a David Valero
Appellant
v.
The STATE of Texas,
Appellee
From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-0450A
Honorable Raymond Angelini, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	September 22, 2004
DISMISSED FOR LACK OF JURISDICTION
	The trial court imposed sentence on April 7, 2004.  Because appellant did not file a motion
for new trial, the notice of appeal was due to be filed on May 7, 2004.  Tex. R. App. P. 26.2(a)(1).
A motion for extension of time to file the notice of appeal was due on May 24, 2004.  Tex. R. App.
P. 26.3.  Appellant did not file a motion for extension of time to file a notice of appeal, and he filed
his notice of appeal on July 23, 2004. 
	On August 12, 2004, we ordered appellant to show cause why his appeal should not be
dismissed for lack of jurisdiction.  Appellant did not file a response.  This court lacks jurisdiction over
an appeal of a criminal conviction in the absence of a timely, written notice of appeal.  Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App.
1988); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from felony conviction may be sought by filing a writ of habeas corpus pursuant to
Texas Code of Criminal Procedure article 11.07).  This appeal is therefore dismissed for lack of
jurisdiction.
							PER CURIAM
DO NOT PUBLISH